

115 HR 6095 IH: Export Administration Anti-Discrimination Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6095IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. DeSantis (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the boycotting of countries friendly to the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Export Administration Anti-Discrimination Act. 2.FindingsCongress finds the following:
 (1)The ability of United States citizens to engage in international commerce is a fundamental concern of United States policy.
 (2)It is important to the national interests of the United States that both the private sector and the Federal Government place a high priority on encouraging international trade, consistent with the economic, security, and foreign policy objectives of the United States.
 (3)It is in the best interest of the United States to protect countries friendly to the United States and United States persons residing, operating, or doing business in such countries from restrictive trade practices or boycotts.
 (4)Boycotts against friendly countries and their citizens, or against United States companies doing business with such countries or citizens, do not make for effective business decisionmaking, prevent a business from making the best use of the resources available to it, and should further be opposed as discriminatory.
 (5)More than $45,000,000,000 in goods and services is traded between Israel and the United States annually, in addition to roughly $10,000,000,000 per year in United States foreign direct investment in Israel.
 (6)Fellow democratic countries, such as Israel and other allied countries, are vital partners in the global pursuit of civil and human rights, including the protection of free speech.
 (7)The enactment of legislative prohibitions against discrimination in the commercial context or by federally funded programs, including academic institutions, is consistent with the United States Constitution.
 (8)Attempts to single out Israel and its citizens, or other allied countries and their citizens, for discriminatory boycotts violate fundamental principles of academic freedom.
 3.Statement of policyIt shall be the policy of the United States— (1)to oppose restrictive trade practices or boycotts against other countries friendly to the United States or against any United States person; and
 (2)to require United States persons engaged in business anywhere to refuse to take actions, including furnishing information or supporting restrictive trade practices or boycotts, against a country friendly to the United States or against any United States person.
			4.Prohibition on boycotting friendly countries
			(a)Prohibitions
 (1)In generalNo United States person, with respect to the activities of such person in the interstate or foreign commerce of the United States, may knowingly take or agree to take any of the following actions in a manner that complies with, furthers, or supports any boycott against a boycotted country, other than a country with respect to which the United States has imposed sanctions:
 (A)Refusing, or requiring any other person to refuse, to do business with or in the boycotted country, with any business concern organized under the laws of the boycotted country, with any national or resident of the boycotted country, or with any other person, pursuant to an agreement with, a requirement of, or a request from or on behalf of, a boycotting entity.
 (B)Refusing or requiring any other person to refuse to employ, or otherwise discriminating against, any person on the basis of national origin of that person or of any owner, officer, director, or employee of such person.
 (C)Furnishing information with respect to the national origin of any person or of any owner, officer, director, or employee of such person in a manner that enables a boycotting entity to conduct a commercial boycott.
 (D)Furnishing information about whether any person has, had, or proposes to have any business relationship (including a relationship by way of sale, purchase, legal or commercial representation, shipping or other transport, insurance, investment, or supply) with or in the boycotted country, with any business concern organized under the laws of the boycotted country, or with any national or resident of the boycotted country.
 (E)Furnishing information about whether any person is a member of, has made contribution to, or is otherwise associated with or involved in the activities of any charitable or fraternal organization which supports the boycotted country.
 (F)Establishing and acting on a formal or official policy of refusing to deal, in any manner, with an academic institution or scholar on the basis of the connection of such institution or scholar with the boycotted country.
 (G)Paying, honoring, confirming, or otherwise implementing a letter of credit which contains any condition or requirement compliance with which requires furnishing information or otherwise acting in any manner described in subparagraphs (A) through (F).
 (2)Rule of construction with respect to antitrust and civil rights lawsNothing in this section may be construed to supersede or limit the operation of the antitrust or civil rights laws of the United States, or to limit the rights guaranteed to any person by the First Amendment to the United States Constitution with respect to the freedoms of speech and expression.
 (b)PreemptionThe provisions of this section and any regulations issued pursuant to this section shall preempt any law, rule, or regulation of any of the several States or the District of Columbia, or any of the territories or possessions of the United States, or of any governmental subdivision thereof, to the extent that such law, rule, or regulation pertains to participation in, compliance with, implementation of, or the furnishing of information regarding restrictive trade practices or boycotts fostered or imposed by foreign countries against other countries or called for by a boycotting entity.
			5.Penalties
			(a)Intentional violations
 (1)In generalWhoever intentionally violates, or conspires or attempts to violate, any provision of section 4— (A)in the case of an individual, shall be fined not more than $250,000, or imprisoned not more than 10 years, or both; or
 (B)shall be fined not more than five times the value of the transaction involved or $1,000,000, whichever is greater.
 (2)Establishment of intentThe absence of a business relationship with or in the boycotted country may not be construed to establish, without more, the intent required for a violation under this subsection.
				(b)Knowing violations
 (1)In generalWhoever knowingly violates, or conspires or attempts to violate, any provision of section 4 shall be fined not more than five times the value of the transaction involved or $50,000, whichever is greater, imprisoned not more than 5 years, or both.
 (2)ApplicabilityA person may be found to knowingly violate a provision of section 4 if the person allows an agent or employee of such person to violate any provision of section 4 where the person has actual knowledge of such violation by such employee. (c)Institutions of higher education (1)In generalExcept as provided in paragraph (2), an institution of higher education may not receive Federal funds if the Secretary of Commerce determines, and notifies such institution, that the institution has violated any provision of a regulation issued pursuant to section 4.
 (2)ExceptionThe prohibition under paragraph (1) shall not apply with respect to Federal funds made available under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
				(3)Waiver
 (A)In generalThe Secretary may, upon request from an institution of higher education that receives a notification under paragraph (1), waive the application of the prohibition under paragraph (1) to such institution.
 (B)Timely considerationThe Secretary may only consider a request for a waiver pursuant to subparagraph (A) that is received not later than 30 days after the receipt of the applicable notification. (4)Restoration of eligibilityA prohibition under paragraph (1) shall cease to apply with respect to an institution of higher education beginning on the date on which the Secretary determines that such institution has ceased such violation.
 (5)Institution of higher educationIn this subsection, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (d)Centralized complaint mechanismNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall establish procedures to allow any person to complain of a violation of section 4 of this Act by a United States person, and to refer such complaints to appropriate law enforcement entities.
			6.Private right of action
 (a)Right To bring action in Federal courtAny person who suffers injury to property or business as a result of a violation of section 4 or any regulation issued pursuant to such section may bring an action in the appropriate district court of the United States.
 (b)Damages; reliefIn an action under this section, the court may— (1)award damages, in an amount not to exceed three times the value of the injury to the person bringing the action, and may additionally award attorneys’ fees and costs; and
 (2)order appropriate injunctive relief. 7.Reports Not later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Commerce shall submit to the appropriate congressional committees a report listing—
 (1)each person that sponsored a commercial boycott against a friendly country to the United States in the prior calendar year; and
 (2)each institution of higher education that has formally or officially participated in a boycott against an academic institution or scholar from a friendly country to the United States in the prior calendar year.
 8.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate.
 (2)Boycotted countryThe term boycotted country shall be construed to include all territories controlled by such country. (3)Boycotting entityThe term boycotting entity means any country or person calling for a commercial boycott of a boycotted country.
 (4)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				